DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment  filed 01/19/2022, and IDS filed 02/18/2022. 

Claims 1-29, 32, 34, and 38-40 are pending.

Claims 1-27, 29, 38-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.

Claims 28, 32, 34 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/32,561, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
There is not adequate support for multiple limitations recited in the instant claims in the previously filed applications. For example, application No. 14/32,561 does not disclose “epinephrine” instantly claimed by the present application, nor “delivery across at least two mucous membranes simultaneously inside said patient’s mouth”. Applicant first disclosed epinephrine and two dosages in the present application. 
Thus, Applicant does not have sufficient support in the parent application 14/323,561 to earn the priority date of the instantly claimed epinephrine, and delivery across two mucous membranes simultaneously inside the patient’s mouth.
Accordingly, the filing date of the present application, which is 11/20/2017, will be considered for examining instant claimed method in terms of the drug is epinephrine and two sites of application of the dosage form in the mouth. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill (US 2007/0293581), Carver et al. (US 2010/00291160), and Heller et al. (US 2016/0278899), all references are of record.

Applicant Claims 
 pharmaceutical formulation of epinephrine, including 2.5 mg to 80 mg of an active pharmaceutical ingredient of epinephrine and at least one pharmaceutically acceptable excipient, said method avoiding at least most first-pass metabolism by the liver by preventing more than half (more than 50%) of said active pharmaceutical ingredient of epinephrine from being ingested;
said method including administration, by at least one dosage applicator device in the form of a bite-plate or retainer, of said at least two dosages of said at least one pharmaceutical formulation of epinephrine inside a patient's mouth for transmucosal delivery across at least two mucous membranes simultaneously inside said patient's mouth, wherein said at least two dosages are in solid or semi-solid form and are adhered to or embedded in the bite-plate or retainer;
said method further associated with at least one of greater systemic bioavailability, lower dilution, lower side effects, or a combination thereof.



Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Hill teaches sublingual dosing regimen for administering a series of epinephrine doses for treatment of allergic emergencies such as anaphylaxis (abstract; ¶¶ 0070, 0081, 0082). Hill teaches treating an allergic emergency in a patient comprising the steps of (a) administering to the patient two or three doses of sublingual dosage form comprising epinephrine; and (b) administering to the patient a second and third dose of a sublingual dosage form comprising epinephrine (¶¶ 0011, 0025, 0030, 0036, 0108; claims; examples 4, 5). The dosage forms comprise epinephrine and excipient (¶ 0016). The sublingual dosage form comprises 1-100 mg of epinephrine, and preferably 15-60 mg (¶ 0014). The dosage form can be mucoadhesive formulation (¶ 0078). The dosage form is a tablet that is disintegrated and absorbed in the oral cavity (¶ 0084), not ingested. The dosage form comprises excipients (¶ 0104) and mucoadhesives (¶ 0076). Example 4 teaches the dosage form is administered under the tongue and maintained there until fully dissolved.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	While Hill teaches two or more sublingual dosage form to deliver epinephrine and suggest administration at the same time, the reference however does not explicitly teach administration of at least two dosages of epinephrine across at least two mucous membranes simultaneously inside said patient's mouth. Hill does not teach applicator in the form of retainer of bite-plate as claimed by claim 28.  
Carver teaches non-invasive drug delivery systems useful for the absorption of therapeutically active agents through the epithelial membrane (abstract). The dosage form is administered under the tongue and has top convex surface and concave underside to fit under the tongue and is prevented from easily dislodgment from the insertion area thereby allowing the delivery system to provide the intended therapeutic benefit to the patient (¶¶ 0107-0115). Sublingual-type formulations are more effective than simply chewing and swallowing because drug efficiently pass through the sublingual membrane and into the blood without irreversible modification (¶¶ 0009, 0061). Non-invasive sublingual delivery provides delivery of the active agents without passing through the gastrointestinal tract (GIT) without having the active ingredient pass through the liver via GIT, thus eliminating first pass detoxification. Eliminating first pass detoxification allows for a decreased dose of the therapeutic active agent, decreased toxicity from metabolic by-products of liver detoxification, and enhanced speed of delivery of the therapeutic active agent (¶ 0033). The reference teaches rapid absorption of the active agent which improves bioavailability with nearly immediate bioavailability of the active agent, which allows for decreased dosing and thus decreased level of associated toxicities (¶ 0027). Example of drugs to be delivered sublingually is epinephrine (¶¶ 0082, 0092). The reference teaches sublingual 
Heller teaches drug delivery device that can be held in the mouth to administer active agent continuously or semi-continuously to the mucosa and securely and 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat anaphylaxis using first and second sublingual epinephrine dosage forms that are maintained under the tongue until completely dissolved as taught by Hill, and use a dosage form that comprises convex top and concave underside that dissolves under the tongue without swallowing or chewing as taught by Carver. One would have motivated to do so because Carver teaches such a shape of sublingual dosage form fits under the tongue and is prevented from easily dislodgment from the insertion area thereby allowing the delivery system to provide the intended therapeutic benefit to the patient, and this method is non-invasive and more effective than simply chewing and swallowing because drug efficiently pass through the sublingual membrane and into the blood without irreversible modification and eliminates first pass detoxification which allows for a decreased dose of the therapeutic active agent, decreased toxicity from metabolic by-products of liver detoxification, and enhanced speed of delivery of the therapeutic active agent. One would reasonably expect treating anaphylaxis using multiple dosage forms comprising epinephrine that are administered and fits easily sublingually and is prevented from dislodgment thereby allowing the delivery system to provide the intended therapeutic benefit to the patient, and expected to deliver epinephrine from both the top side 
Furthermore, one having ordinary skill in the art would have delivered the dosage form taught by the combination of Hill with Carver by attaching the dosage form to a retainer as taught by Heller because Heller teaches retainer can deliver and hold dosage forms in the mouth to administer active agent continuously or semi-continuously to the mucosa and securely and removably inserted into the patient’s mouth. 
Regarding the limitation of claim 28 that the method avoids most first-pass metabolism by the liver by preventing more than half (more than 50%) of epinephrine from being ingested, both cited references are directed to sublingual administration, and avoidance of ingesting the dosage form, and Carver teaches to maintain the dosage form under the tongue and teaches the dosage form is dissolvable in the mouth in order not to be swallowed or chewed. Further, Carver teaches sublingual delivery provides delivery of the active agents without passing through the liver via gastrointestinal tract (GIT), thus eliminating first pass detoxification. Eliminating first pass detoxification allows for a decreased dose of the therapeutic active agent, decreased toxicity from metabolic by-products of liver detoxification, and enhanced speed of delivery of the therapeutic active agent. The teaching of Carver implies that more than half of epinephrine is not ingested. 
Regarding the limitation of claim 28 that “protecting said active pharmaceutical 
Regarding the limitation “transmucosal delivery across at least two mucous membranes simultaneously inside said patient's mouth” as claimed by claim 28, the dosage form of Carver is administered under the tongue and has top convex surface and concave underside to fit under the tongue and is prevented from easily dislodgment from the insertion area thereby allowing the delivery system to provide the intended therapeutic benefit to the patient. This teaching implies administration across two mucous membranes simultaneously inside said patient's mouth, the underside of the tongue and the mucous membrane of palate under the tongue. Heller further teaches administration on lingual side and teeth side of the retainer. 
  Regarding the limitation of “the method associated with at least one of greater systemic bioavailability, lower dilution, or lower side effects” as claimed by claim 28, the cited references teaches lower side effect more than side effects from ingested formulation, e.g. Carver teaches delivery of the active agents without passing through the gastrointestinal tract (GIT) without having the active ingredient pass through the liver via GIT, thus eliminating first pass detoxification. Eliminating first pass detoxification 
Regarding claim 32 that at least two dosages of epinephrine are administered concurrently, this is suggested by cited references as set forth above. One having ordinary skill in the art would have determined if more than one dosage form is needed based on the severity of the anaphylaxis and the dose of epinephrine in a single dose. Applicants failed to show unexpected results obtained from administering two doses versus one dose, or the dose in each dosage form. Note, no epinephrine dose of each dosage form is claimed.  
Regarding removal of the applicator from the mouth after transmucosal delivery as claimed by claim 34, Heller teaches the retainer is removable.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Priority
The examiner acknowledged applicant’s statement that: “Applicants do not 

Rejections under 35 U.S.C. §103
Claim 28 
Applicant argues that the claim is directed to a method that includes administering dosages of epinephrine that are “in solid or semi-solid form and are adhered to or embedded in the bite-plate or retainer.” The paragraphs of Heller cited by the Examiner for suggesting solid drugs and retainer, Heller does not teach or suggest administering solid dosage forms via a bite-plate or retainer, as claimed. Heller teaches solid dosage form and retainer, separately but not for use together. Heller’s disclosure of a retainer is in combination with liquid—not solid—drug formulations.

In response to this argument, it is argued that Heller teaches administering active agent from a device attached to a retainer, i.e. adhered to a retainer. Heller further teaches devices attached to retainer comprising active agent in solid or liquid form all through the disclosure of the reference. In paragraph [0090], Heller teaches:
“The solid or fluid drug delivery device of the invention may optionally include a fastener for securing the drug delivery device to the teeth of the patient. The fastener, the one or more pumps, and the one or more drug reservoirs may include a single unit, or they may be removably coupled to each other. In certain embodiments, the fastener includes one, two or more drug reservoirs removably secured to the fastener. In particular embodiments, the fastener includes one, two or more pumps of the invention removably secured to the fastener. In some embodiments, the fastener is a retainer including a housing for holding one, two or more drug reservoirs or pumps of the invention. The one, two or more drug reservoirs or the one, two or more pumps can be removably secured in the buccal vesible, on the lingual side of the teeth, in both the buccal vestibule and on the lingual side of the teeth, or removably secured bilaterally. In particular embodiments, the drug delivery device is configured to administer the solid or fluid including a drug into the mouth of the patient on the lingual side of the teeth, optionally through the fastener…..”

Therefore, Heller equally and clearly teaches both fluid and solid drug dosage forms attached to a retainer.  The disclosure of retainer combined with solid In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” because each reference was directed “to precisely the same problem.” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690.

Applicant disagrees with the examiner argument, filed July 8, 2021 that the “claimed retainer does not have any specific structure and does not exclude any of housing, tube, reservoir, etc.” Office Action, pg. 14. Contrary to the Examiner’s position, the Applicant’s argument is not based on whether the claimed retainer excludes any of a housing, tube, or reservoir. Instead, the Applicant is arguing that when Heller discloses retainers, they are disclosed with tubes for transporting liquid dosage forms. In contrast, the pending claims are directed to solid or semi-solid dosage forms. Heller did not envision a retainer for use with a solid dosage form. Accordingly, one of skill in the art, who read Heller, would not be motivated to modify the combination of Hill and Carver to include dosages of epinephrine that are “in solid or semi-solid form and are adhered to or embedded in the bite-plate or retainer.” Certainly one of skill would have no reasonable expectation of doing so successfully.

In response to this argument, it is argued that Heller equally and clearly  teaches both fluid and solid drug delivered from forms attached to a retainer.  At least paragraph [0090] teaches both solid and fluid formulations can be delivered from a retainer. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). One having ordinary skill in the art would have been motivated to modify the combined teachings of Hill and Carver 
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Dependent Claims 32 and 34
Applicant argues that “if an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious.” M.P.E.P. § 2143.03 (citing In re Fine, 837 F.2d 1071 (Fed. Cir.1988)). Thus, claims 32 and 34, which depend from nonobvious independent claim 28, are also nonobvious.

In response to this argument, it is argued that claim 28 is obvious over the cited references for reasons of record. Dependent claims 32 and 34 are taught explicitly or implicitly by the cited references, and would have been obvious for the reasons claim 28 is obvious. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./